05/19/2022
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE1
                          AT JACKSON
                                    March 18, 2022 Session

                ROMILUS CARAWAY v. STATE OF TENNESSEE

                   Appeal from the Criminal Court for Shelby County
                       No. 11-05881       Lee V. Coffee, Judge
                       ___________________________________

                              No. W2021-00360-CCA-R3-PC
                          ___________________________________

In this appeal, the sole issue presented for our review by the Petitioner, Romilus Caraway,
is whether the post-conviction court abused its discretion in dismissing his petition for post-
conviction relief based on an abuse of judicial process for failure to prosecute. We affirm.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

CAMILLE R. MCMULLEN, J., delivered the opinion of the court, in which JOHN EVERETT
WILLIAMS, P.J., and J. ROSS DYER, J., joined.

Lance R. Chism, Memphis, Tennessee, for the Appellant, Romilus Caraway.

Herbert H. Slatery III, Attorney General and Reporter; Jonathan H. Wardle, Assistant
Attorney General; Amy P. Weirich, District Attorney General; and Leslie Fouche,
Assistant District Attorney General, for the Appellee, State of Tennessee.


                                            OPINION

        On July 5, 2010, the victim, Terrance McDonald, refused to give money to the
Petitioner, a person with whom the victim had a long-time “bully type relationship.” The
Petitioner approached the victim later that night, repeatedly struck the victim in the back
of the head with a tree limb, and stole the victim’s wallet, cash, and truck. When the victim
was able to run away from the attack, he noticed someone driving his truck and mistakenly
believed it was someone who had come to his aid. With bloody eyes blurring his vision,
the victim got into his truck only later to realize the Petitioner was driving. To prevent the
victim from calling the police, the Petitioner drove the victim back to where the original
attack occurred and continued to beat the victim, resulting in the victim receiving multiple

       1
         This case was heard at the historic courtroom at the University of Memphis Cecil B. Humphreys
School of Law.
stitches to the back of his head and blindness to his right eye at the time of trial. Based on
this conduct, following an October 2012 four-day jury trial,2 the Petitioner was convicted
as charged of aggravated robbery, aggravated kidnapping with intent to terrorize, and
aggravated kidnapping resulting in bodily injury. Following a sentencing hearing, the trial
court merged the two kidnapping convictions and sentenced the Petitioner as a persistent
offender to a term of 30 years to be served at 85 percent for the aggravated robbery
conviction and to a term of 30 years to be served at 100 percent for the aggravated
kidnapping conviction. The trial court further ordered the two sentences to be served
concurrently to one another but consecutively to the Petitioner’s 250-month federal
sentence in a separate case. State v. Romilus Caraway, No. W2013-00438-CCA-R3-CD,
2014 WL 2993862, at *1-5 (Tenn. Crim. App. June 30, 2014) no perm. app. filed.

        On direct appeal, the Petitioner claimed the trial court erred in denying his motions
to exclude certain evidence at trial and in permitting the jury to deliberate a second day.
The Petitioner further claimed that the evidence was insufficient to support each of his
convictions. Id. 2014 WL 2993862, at *1. In affirming the Petitioner’s convictions, this
court concluded that (1) the State properly introduced evidence of the prior robberies the
Petitioner committed against the victim to show intent, and the trial court properly
instructed the jury that such evidence could be considered for the limited purposes of
determining whether it tended to show intent and a complete picture of the crime; (2) the
admission of the victim’s testimony concerning the threatening telephone calls and the
victim’s subsequent flight was relevant and, therefore, proper, id. at *9; (3) the substance
of the threatening telephone calls to the victim were not offered to prove their truth; rather,
the statements were offered to show their effect on the victim, and thus not hearsay, id. at
*9; (4) the evidence strongly supported the Petitioner’s convictions of aggravated robbery
and aggravated kidnapping, id. at *11; and (5) the Petitioner’s failure to argue that the trial
court erred by requiring the jury to deliberate a second day when the jury had indicated that
it was deadlocked on the aggravated kidnapping counts was waived and did not require
plain error relief, id. at *12-14.

       The Petitioner filed a timely pro se petition for post-conviction relief on January 27,
2015. The issues raised herein require us to undergo a detailed recitation of the remaining
factual and procedural history of this case. The record shows that over the seven-year
period from the filing of the Petitioner’s initial pro se post-conviction petition to the instant
appeal, there have been two different post-conviction courts and three different post-
conviction counsel involved with the Petitioner’s filing for post-conviction relief.




        2
         Jury selection occurred on October 8, 2012, the proof began on October 9, 2012, and the case was
submitted to the jury on October 11, 2012. The jury returned their verdict on October 12, 2012.
                                                  -2-
       First Post-Conviction Court. A composite supplement to the record reflects
twenty-six (26) setting dates from February 19, 2015 to August 25, 2017, before the
Honorable Judge James C. Beasley, Jr., the first post-conviction court, and the same judge
who presided over the Petitioner’s trial. On February 19, 2015, the court appointed first
counsel to represent the Petitioner. On April 2, 2015, May 29, 2015, July 10, 2015, August
14, 2015, October 2, 2015, December 11, 2015, and January 25, 2016, first counsel
requested and received a continuance in the matter without objection from the State. On
February 12, 2016, nearly a year after her appointment, first counsel successfully moved
to withdraw from further representation of the Petitioner based on a break-down in
communication with the Petitioner and because the Petitioner had threatened her “so much
that [she] was very concerned for [her] safety.” During the bench conference on the
motion, the court asked what issues were alleged in the petition, and first counsel replied,
“Well that’s another issue, everything. What isn’t his — He alleges ineffective assistance
of counsel and trial Court error and anything.” The court recalled the Petitioner’s trial was
a “weird case,” and first counsel reminded him that “after trial started . . . there was a
protective warrant issued for the alleged victim, because [the Petitioner] was threatening
[the victim] again, and the grandmother and everyone.”3

       By order entered on February 16, 2016, the court appointed second counsel to
represent the Petitioner. Second counsel appeared in court and requested and received
continuances on March 4, 2016, April 1, 2016, May 6, 2016, June 3, 2016, July 6, 2016,
July 8, 2016, August 12, 2016, September 23, 2016, November18, 2016, and February 3,
2017, without objection from the State. On January 28, 2017, the State filed a response to
the Petitioner’s pro se petition for post-conviction relief denying the allegations in the
petition and requesting an evidentiary hearing. On February 24, 2017, second counsel
advised the court that the Petitioner would like another continuance; however, the State
was “not happy” because the petition had been lingering for almost two years. The State
replied that they had been waiting for second counsel to file an amended petition. In
response, second counsel noted that “the jail lost all of [the Petitioner’s] paperwork. But,
he had his trial transcripts and his notes and that is his main issue for not signing my
petition, he wants his stuff back to make sure.” At the next setting, on February 27, 2017,
        3
          The victim fled from court on the first day of trial. The next day the victim testified that he had
received two telephone calls on the previous afternoon that caused him to be scared for his own safety and
that of his 83-year-old grandmother. The caller told the victim that “your grandmother, she’s in the front
room watching television,” and the caller told the victim to “leave well enough alone[,] let it be, don’t come
to court.” The victim was wearing yellow prison garb because he was in protective custody. State v.
Caraway, No. W2013-00438-CCA-R3CD, 2014 WL 2993862, at *8 (Tenn. Crim. App. June 30, 2014).
Fifty-nine telephone calls placed by the defendant while incarcerated, some of which included the defendant
expressing concern to a third party that the victim and another witness were “showing up,” were admitted
into evidence. Id. at *9.


                                                    -3-
the court acknowledged the difficulty the Petitioner experienced with the loss of his files;
however, he admonished that the case had been “going on for too long … and [the
Petitioner and second counsel were] going to have to do the best you can.” The Petitioner
interjected that “This ain’t nothing that we just rushed through . . . this procedure takes
time.” The court then received assurances from second counsel that the petition would be
ready to proceed to an evidentiary hearing on May 5, 2017. Without objection from the
State, on May 5, 2017, the matter was again continued for a hearing based on second
counsel’s assertion of an issue the Petitioner sought to add to the amended petition. On
August 22, 2017, second counsel filed an amended petition for post-conviction relief,
incorporating the issues in the Petitioner’s pro se petition and adding several other issues.

        At the next setting, on August 25, 2017, second counsel advised the court at the top
of the hearing that the Petitioner was not ready to proceed to a hearing because he was
seeking to bring additional witnesses in to testify. Upon inquiry by the court, second
counsel advised that the witnesses included “Canseler,” the same person who testified at
trial as seeing the Petitioner driving the victim’s truck at the time of the offense, and the
victim, Terrance McDonald. However, the Petitioner did not disclose why he wanted
second counsel to interview or subpoena either witness. Regardless of second counsel’s
belief that the Petitioner was going to be “a problem,” second counsel advised the court
that he was ready to proceed with the evidentiary hearing. Second counsel then explained
that the Petitioner refused to sign the amended petition because they were unable to come
to an agreement on it. After noting that the Petitioner had also given the Sheriff “some
trouble this morning,” the State launched into an oral motion to dismiss the petition
asserting as grounds the Petitioner’s failure to sign or notarize the petition, second
counsel’s failure to consult with the Petitioner upon filing the amended petition, the failure
to have witnesses present for the hearing, and that the issues in the petition had been
previously determined on direct appeal. In the alternative, the State objected to any further
continuances in the matter and urged the court to proceed with the evidentiary hearing.
Following an extensive exchange between the court and the Petitioner, the Petitioner
assured the court that he had “no problem” with second counsel and lamented that he did
not want to “just rush through” his petition. The Petitioner eventually disclosed to the court
that “if [he] could be relieved from [Judge Beasley’s] courtroom, because I know that you
are not going to make a ruling that you made in my trial, on your own mistake that you
made, so I’m asking the Court to change the venue . . . because I don’t feel like I am going
to get a fair and impartial hearing in your courtroom.” After even more discussion directly
with the Petitioner, the court recused itself based generally on having to review its own
trial determinations and transferred the Petitioner’s case to another judge.4 An order to that
effect was issued the same day.

        4
          Although not raised herein, this court has long held that a conflict does not arise based solely
upon the trial court simultaneously serving as the post-conviction court. Harris v. State, 947 S.W.2d 156
                                                  -4-
       Second Post-Conviction Court. On November 8, 2017, second counsel
successfully moved to withdraw from representing the Petitioner based upon new
employment. The record reflects the next court settings as December 15, 2017 and January
31, 2018, before the Honorable Judge Lee V. Coffee, for the purpose of appointing new
counsel for the Petitioner. Third counsel was appointed to represent the Petitioner on
February 1, 2018, and on April 19, 2018, third counsel requested and received a
continuance without objection from the State. In requesting and receiving another
continuance, on July 5, 2018, third counsel advised the court that the Petitioner had
“problems with his petition,” that the Petitioner had not communicated to third counsel
what those “problems” were, and that the Petitioner was “still working on it.” On August
7, 2018, third counsel requested and received yet another continuance without objection
from the State.

       At the next setting, on September 20, 2018, third counsel advised the court that he
needed additional time to prepare based on his in-person discussions with the Petitioner.
The court addressed the Petitioner, detailed the history of the case, and expressed concern
over the age of the case noting, “whatever issues you think you might have had . . . if you
have not developed those sufficiently by now, you will never develop them, sir.” The court
noted the case had been pending for “almost four years,” beyond the statutory time frame
allowed by law. See Tenn. Code Ann. § 40-39-109(a); Tenn. Sup. Ct. R. 28, § 8(B) (an
“evidentiary hearing shall be conducted within four (4) months of the order scheduling the
hearing”; this deadline may only be extended by order of the court upon finding that
“unforeseeable circumstances render a continuance a manifest necessity” and shall not be
extended more than sixty days past the original hearing date). The court then cautioned
the Petitioner, if his post-conviction matter did not proceed forward at the next date, it
would be deemed abandoned and dismissed. At the next setting, on December 14, 2018,
at the request of third counsel and based on his assurance that all parties were ready to
proceed, the matter was continued again.

       On March 22, 2019, third counsel advised the court that the Petitioner was now
having “some disagreements” with him and claiming, for the first time, that third counsel
had an “conflict.” Third counsel advised the court that the Petitioner wanted to address the
court on the matter. Once again, the court summarized the extensive history of the
Petitioner’s case. Consistent with the prior admonition, the court warned that the case
would be heard on that day or be dismissed. The Petitioner insisted that third counsel had
a “conflict of interest,” that the court was “trying to rush [him],” and that he was “not
ready.” At this point, the State renewed its oral motion to dismiss from August 2017 for

(Tenn. Crim. App. 1996) (“Judge who presided at trial in which conviction occurred is permitted, although
not required, to preside over postconviction proceedings when competency of trial counsel has been
challenged by defendant.”).

                                                  -5-
failure to prosecute based on the Petitioner’s behavior and continued delay of the matter.
The court repeated its admonition of dismissal if the Petitioner did not proceed forward,
and the Petitioner, in response, repeated his claims of unpreparedness and conflict. Finding
that the Petitioner had engaged in purposeful delay and abandonment of the petition, the
court granted the State’s motion, and the matter was dismissed. A written order of
dismissal including the court’s extensive factual findings and conclusions of law was
entered on May 28, 2019.

       On March 26, 2021, the Petitioner filed a document entitled, “Petition for Common
Law Writs of Certiorari and Supersedeas,” alleging that the court acted illegally when it
dismissed his petition for post-conviction relief. This court interpreted the document as a
notice of appeal. Tennessee Rule of Appellate Procedure 4(a) states that “the notice of
appeal required by Rule 3 shall be filed with and received by the clerk of the trial court
within 30 days after the date of entry of the judgment appealed from . . . .” However, this
rule also states that “in all criminal cases the ‘notice of appeal’ document is not
jurisdictional and the filing of such document may be waived in the interest of justice.”
Tenn. R. App. P. 4(a). Under Rule 4, the notice of appeal was considerably late-filed. We
were compelled however to inquire as to whether the Petitioner continued to be represented
by third counsel at the time the post-conviction court dismissed the petition and for
purposes of appeal. Tenn. R. Crim. P. 44(a) (“Every indigent defendant is entitled to have
assigned counsel in all matters necessary to the defense and at every stage of the
proceedings, unless the defendant waives counsel.”). On April 23, 2021, this court issued
an order directing third counsel to respond as to the status of his representation, and on
May 21, 2021, third counsel filed an affidavit generally asserting that the Petitioner had
been “uncooperative,” that the Petitioner had “asked [third] counsel to cease
representation,” and that third counsel “was unable to advise client on any appellate
issues[.]” After this court’s inquiry, the record reflects that third counsel filed a motion to
withdraw on May 13, 2021, because the Petitioner “had requested [third counsel] to
voluntarily withdraw due to a conflict of interest,” and had at the bottom of said motion,
“NUNC PRO TUNC” to May 28, 2019. An order relieving third counsel from representing
the Petitioner was entered by the post-conviction court on May 13, 2021, nunc pro tunc to
March 25, 2019, a few days after the petition was dismissed.

       Apparently, third counsel previously made an oral motion not borne out by the
record, which was granted by the court but never reduced to an order. We caution that
a nunc pro tunc order is based on some previous action by the court that is not adequately
reflected in its record. Dewees v. Sweeney, 947 S.W.2d 861, 864 (Tenn. Ct. App. 1996).
However, an order nunc pro tunc cannot be granted to relieve an attorney from the
consequences of his own failure to comply with the rules. Id. (quoting Gillespie v. Martin,
172 Tenn. 28, 109 S.W.2d 93 (1937). More importantly, while the right to proceed pro se
as a criminal defendant may be forfeited where a litigant repeatedly engages in
                                             -6-
manipulation or abuse of the judicial process, see State v. Hester, 324 S.W.3d 1, 33 (Tenn.
2010), the court here neither appointed new counsel nor determined whether the Petitioner
had waived or forfeited his right to counsel. See Leslie v. State, 36 S.W.3d 34, 39 (Tenn.
2000) (holding post-conviction court erred in allowing counsel to withdraw and failing to
appoint new counsel); Tenn. Code Ann. § 40-14-205 (“The court may, upon good cause
shown, permit an attorney appointed under this part to withdraw as counsel of record for
the accused. If any attorney is permitted to withdraw, the court shall, in the manner
contained in § 40-14-202, immediately appoint another attorney in the former attorney’s
place.”). We reiterate that the court’s dismissal of the petition for failure to prosecute did
not relieve third counsel, who was appointed based on the Petitioner’s indigency status, to
properly withdraw from the case. Tenn. R. Crim. P. 37(e)(3) (“Pursuant to Tenn. Sup. Ct.
Rule 13, § 1(e)(5), counsel appointed in the trial court to represent an indigent defendant
shall continue to represent the defendant throughout the proceedings, including any
appeals, until the case has been concluded or counsel has been allowed to withdraw by a
court.”). This is to avoid the risk of an indigent criminal defendant losing appellate review
of the issue. We acknowledge “the Fourteenth Amendment’s right to counsel, and
therefore right to effective assistance of counsel, only applies through the first appeal as of
right.” Stokes v. State, 146 S.W.3d 56, 60 (Tenn. 2004) (citing Douglas v. California, 372
U.S. 353, 357, 83 S. Ct. 814, 9 L.Ed.2d 811 (1963)). However, in Tennessee, there is a
statutory right to counsel that extends through the first level of appellate review. Id.; Tenn.
Code Ann. § 40-30-107(b)(1); Lovin v. State, 286 S.W.3d 275, 284 (Tenn. 2009). Based
on these unique circumstances, we waived the timely filing of the notice of appeal in the
interest of justice and appointed appellate post-conviction counsel to represent the
Petitioner on appeal. This case is now properly before this court for review.

                                         ANALYSIS

        The sole issue presented for our review is whether the post-conviction court abused
its discretion in dismissing the petition for post-conviction relief based on an abuse of
judicial process for failure to prosecute. The Petitioner contends he was “simply trying to
explain to the post-conviction court that [third] counsel had a conflict of interest and that
[third] counsel was not diligently working on his case[.]” Based upon “the drawn-out
history of the proceedings and the court’s warnings to [the Petitioner],” the State contends
dismissal of the petition was proper. We agree with the State.

        In dismissing the petition for failure to prosecute, the court issued extensive oral and
written findings of fact. In its oral ruling, the post-conviction court stated, in relevant part,
as follows:

              Just for the record, amongst the ridiculous things [the Petitioner] said
       today, he indicates that somebody might as well be the lynch mob. I don’t
                                              -7-
      know who he is putting in that lynch mob. But [the Petitioner] has purposely
      delayed this matter, and it’s one of those cases that, again, has been pending
      for four years on a petition for post-conviction relief. [The Petitioner] has
      had three lawyers. The State had made a motion in 2017, August 2017,
      asking [first post-conviction court] to dismiss this matter, because [the
      Petitioner] is never ready to have this case heard and refuses, actually, to
      have this case heard, and the motion probably should have been granted some
      two years ago. But this Court, in fact, will find that [the Petitioner] has
      effectively abandoned his petition for post-conviction relief, and that he
      refuses to go forward, and his silly statement that it might take seven, or
      eight, or nine years is just absolutely, atrociously ridiculous. And this Court,
      in fact, will order that this petition for post-conviction relief be dismissed
      because [the Petitioner] refuses to present or to go forward on that petition.

       In the court’s twenty-five-page written order dismissing the petition, it stated, in
relevant part, as follows:

             This Petitioner has refused to proceed with the evidentiary hearing on
      the petition for post-conviction relief. The Courts scheduled this matter for
      evidentiary hearings on May 5, 2017, August 25, 2017, September 20, 2018,
      December 14, 2018, and March 22, 2019. The Court heard and denied
      another oral motion for a continuance on March 22, 2019. The Court
      admonished the defendant on September 20, 2018, that the Court would
      dismiss the petition if the petition were not heard on the next setting for an
      evidentiary hearing (see transcript page 7). On December 14, 2018, the Court
      informed counsel that the case would be heard on the next scheduled hearing
      date of March 22, 2019.

             After post-conviction counsel informed the Court that the Petitioner
      wanted yet another continuance, the Court informed the petitioner that the
      post-conviction had been pending in the courts, “four times longer than it
      took to get your case tried” [page 7 of the transcript]. Whereupon, incredibly,
      the Petitioner responded that “this is my freedom, so it might take five, six,
      seven years” (page 8 of the transcript). As the Court continued to admonish
      the Petitioner that the hearing would be conducted or the petition would in
      fact be dismissed, the Petitioner insisted that he was being rushed.
      Thereupon, the State of Tennessee informed the Court that the State had
      requested that [first post-conviction court] dismiss the petition in August
      2017, “for failure to move forward on this case”. The Petitioner had
      allegedly engaged in misconduct and had made threats against deputies (page
      10 of the transcript). The State of Tennessee again renewed the motion to
                                           -8-
dismiss because of the Petitioner’s continued refusal to proceed with the
evidentiary hearing.

        Thereupon, the Court again instructed the Petitioner—multiple
times—that the matter would be heard on March 22, 2019, or that it would
indeed be dismissed. The Petitioner insisted that he was “not prepared” and
that he wanted a fourth post-conviction attorney. The Petitioner continued
to insist, “I am not ready. We have not prepared to go forward” (page 12 of
the transcript). The Petitioner demanded a continuance and the Court denied
the request. The Petitioner continued to interrupt the Court and steadfastly
insisted that he needed yet another continuance. After the Petitioner
repeatedly interrupted the Court, the Court asked the Petitioner to return to
the holding cell. As a parting insult, the Petitioner accused the court of,
“Man, you might as well be a lynch mob, man”. Thereupon, the Court had
the Petitioner removed from the Courtroom pursuant to Rule 43 of the
Tennessee Rules of Criminal Procedure (see-attached transcript).

       ....

        Per the Tennessee Post-Conviction Procedure Act 32:18 regarding
Evidentiary Hearings, if the petition is not dismissed during the preliminary
process, a hearing must be held within four months of the entry of the order
of the trial court, although continuances may be granted if necessary. The
petitioner shall appear at the hearing, unless incarcerated out of state, in
which case affidavits may be presented. The petitioner shall testify if there
are substantial questions of fact at issue. The hearing must be recorded.
Tenn. Sup. Ct. R. 28, § 8(B); T.C.A. § 40-30-109(a). The hearing is not to
be continued except by order of the court finding unforeseeable
circumstances which render a continuance a manifest necessity. Any
continuance cannot be more than 60 days beyond the original hearing date.
But see Hill v. State, 2005 WL 2276422 (Tenn. Crim. App. 2005) (non-
compliance with time limits does not entitle petitioner to any relief). But see
[Torrian] Dillard v. State, 2011 WL 744740 (Tenn. Crim. App. 2011)
(petition may be dismissed for failure to prosecute where defendant is given
repeated opportunities for an evidentiary hearing and fair warning that failure
to proceed will result in dismissal).

       ....

      This Petitioner has abused the judicial process, thereby justifying the
dismissal of the petition—with prejudice—for failure to prosecute. After
                                     -9-
       repeated opportunities for an evidentiary hearing and multiple fair warning
       from the Court that Petitioner would be required to proceed on March 22,
       2019, the Petitioner refused to go forward with his proof on the evidentiary
       hearing date. Ultimately, the Petitioner refused to proceed and demanded
       that the Court grant yet another continuance. Post-conviction relief is a
       statutory remedy offered by the legislature; it is not a constitutional right.
       Those who abuse the process cannot be heard to complain when access to the
       remedy is denied that petitioner caused the delays in prosecution. The
       petitioner caused the multiple continuances and delays that occurred in the
       case, as he continued to insist that he needed more time and was not ready
       and unprepared. Despite repeated warnings from the Court, the Petitioner
       refused to present his petition. This Petitioner, who had engaged in an
       abusive process for over four (4) years, insisted that he needed another five
       (5), six (6), seven (7) years to be ready to present his petition. The State of
       Tennessee had requested dismissal of the petition two (2) years ago because
       of the Petitioners willful failure and abandonment of this petition. On March
       22, 2019, the Court had no other options except to dismiss the petition for
       post-conviction relief as the Petitioner has refused to prosecute his petition
       and had interfered with the administration of justice by the petitioner’s
       willful and purposeful refusal to proceed with the case. (emphasis in
       original).

        We must begin by addressing the Petitioner’s complaint that third counsel had a
“conflict of interest” and that third counsel was not diligently working on his case. As
previously stated herein, there is no constitutional entitlement to the effective assistance of
counsel in a post-conviction proceeding. Frazier v. State, 303 S.W.3d 674, 682 (Tenn.
2010) (reversing forfeiture of counsel because counsel “can hardly be expected to
objectively evaluate his or her performance,” and court should have either disqualified
counsel or obtained a valid waiver of the conflict). Rather, the statute authorizing the
appointment of counsel in a post-conviction proceeding implicitly includes the right to
conflict-free counsel. Id. at 685; McCullough v. State, 144 S.W.3d 382, 385 (Tenn. Crim.
App. 2003) (seeking to represent defendant in post-conviction proceeding after
representing defendant on direct appeal created an actual conflict of interest); Kevin Burns
v. State, No. W2000-02871-CC-R9-PD, 2001 WL 912817, at *4 (Tenn. Crim. App., Aug.
9, 2001). In determining whether to disqualify an attorney in a criminal case, the trial court
must first determine whether the party questioning the propriety of the representation met
its burden of showing that there is an actual conflict of interest. State v. White, 114 S.W.3d
469, 476 (Tenn. 2003) (citing Clinard, 46 S.W.3d at 187; Culbreath, 30 S.W.3d at 312-
13; Jones, 726 S.W.2d at 520-21); Leslie, 36 S.W.3d at 39 (noting “when a defendant seeks
to substitute appointed counsel, he has the burden of establishing to the satisfaction of the
trial judge good and valid reasons for the dismissal of his attorney”); see also United States
                                            - 10 -
v. Iles, 906 F.2d 1122, 1130 (6th Cir.1990) (stating, “It is hornbook law that when an
indigent defendant makes a timely and good faith motion requesting that appointed counsel
be discharged ..., the trial court clearly has a responsibility to determine the reasons for
[the] dissatisfaction.”) (internal quotation omitted).

       When a conflict of interest is apparent, the trial court has the duty to conduct an
independent inquiry prior to the evidentiary hearing. Frazier, 303 S.W.3d at 685.
Otherwise, prejudice will be presumed. Id.; see also Strickland, 466 U.S. at 692
(quoting Cuyler v. Sullivan, 446 U.S. 335, 348, 350 (1980)) (prejudice will be presumed
in cases where the petitioner has established that trial counsel “‘actively represented
conflicting interests’ and that ‘an actual conflict of interest adversely affected his lawyer’s
performance’”); United States v. Taylor, 487 U.S. 326, 336-337, 108 S. Ct. 2413, 101
L.Ed.2d 297 (1988) (on-the-record inquiry into the defendant’s allegations “permit[s]
meaningful appellate review” of a trial court’s exercise of discretion). Our Rules of
Professional Conduct dictate that “[a] lawyer shall not represent a client if ... there is a
significant risk that the representation of one or more clients will be materially limited by
the lawyer’s responsibilities to another client, a former client or a third person or by a
personal interest of the lawyer.” Tenn. Sup. Ct. R. 8, Rule 1.7. “[A]n actual conflict of
interest includes any circumstances in which an attorney cannot exercise his or her
independent professional judgment free of ‘compromising interests and loyalties.” State
v. White, 114 S.W.3d 469, 476 (Tenn. 2003) (quoting State v. Culbreath, 30 S.W.3d 309,
312-13 (Tenn. 2000)). The proper focus is solely upon whether counsel’s conflict affected
counsel’s action[.]” Netters v. State, 957 S.W. 844, 848 (Tenn. Crim. App. 1997).

       The record reflects that third counsel was appointed to represent the Petitioner on
February 1, 2018. Some seven months later, on September 20, 2018, the court admonished
the Petitioner that if the Petitioner did not proceed to an evidentiary hearing at the next
court setting, the petition would be dismissed. After five more court re-settings with third
counsel, the Petitioner claimed a “conflict of interest” existed with third counsel on March
22, 2019. Third counsel did not file a motion to withdraw based on a “conflict of interest”
nor did he orally advise the court that such “conflict” existed. The purported nunc pro tunc
motion to withdraw generally asserted that the Petitioner had been “uncooperative,” and
that the Petitioner had “asked [third] counsel to cease representation,” neither of which
constitute sufficient grounds for withdrawal. Third counsel advised the court at the top of
the hearing that the Petitioner was now having “some disagreements” with him and
claiming, for the first time, that there was a “conflict.” The court with all due patience
again engaged the Petitioner in an extensive colloquy and advised the Petitioner if he did
not proceed with an evidentiary hearing, the matter would be dismissed that day. The
Petitioner, loquacious and voluble, replied, as he had over the course of the proceeding,
that he did not wish to be rushed. Throughout this exchange, the Petitioner did not advise
the court of the nature of the alleged conflict, and the court did not inquire. While the
                                            - 11 -
Petitioner’s conclusory claim of a “conflict of interest” with third counsel on day of hearing
certainly could have been viewed as a delay tactic, third counsel’s comments regarding the
deterioration of their relationship were enough to trigger the court’s duty to inquire.
Accordingly, the court’s failure to make any inquiry into the Petitioner’s alleged claim of
a conflict of interest constitutes a Frazier error. For the following reasons, we conclude
that the error in failing to engage in the required inquiry was harmless because it would not
have changed the outcome of this case. Martel v. Clair, 565 U.S. 648, 666, 132 S. Ct. 1276,
1289, 182 L. Ed. 2d 135 (2012) (second tier court acted within its discretion in denying
petitioner’s request to substitute counsel, even without the appropriate inquiry, because
appointing new lawyer would have allowed petitioner to file a futile motion).

        As to the Petitioner’s challenge to dismissal based on an abuse of judicial process,
a trial court has inherent authority to dismiss a petition for post-conviction relief with
prejudice based on a petitioner’s failure to prosecute. Link v. Wabash R. Co., 370 U.S.
626, 630-33, 82 S. Ct. 1386, 1388-90, 8 L. Ed. 2d 734 (1962) (noting that the inherent
power of the court to do so is “of ancient origin, having its roots in judgments of nonsuit
and non prosequitur” and necessary to prevent undue delays in the disposition of pending
cases and to avoid congestion in court calendars); Fred Hodges v. Att’y Gen., 43 S.W.3d
918, 921 (Tenn. Ct. App. 2000) (“Trial courts possess inherent, common-law authority to
control their dockets and the proceedings in their courts. Their authority is quite broad…”);
Tenn. R. Civ. P. 41.02 (authorizing the court to dismiss plaintiff’s claim if he fails to
prosecute the claim, to comply with the Rules of Civil Procedure, or to comply with any
order of the court). In addition, “[t]rial courts may, on their own motion, dismiss cases for
lack of prosecution, but this authority should be exercised sparingly and with great care.”
Fred Hodges v. Att’y Gen., 43 S.W.3d at 921 (citing Harris v. Baptist Mem’l Hosp., 574
S.W.2d 730, 731 (Tenn.1978)).5 Because decisions to dismiss for failure to prosecute are
discretionary, reviewing courts will second-guess a trial court only when it has acted
unreasonably, arbitrarily, or unconscionably. Id. at 921 (internal citations omitted).

       Upon determination by the post-conviction court that a litigant is abusing the post-
conviction process by filing successive petitions, seeking repeated withdrawals, or is
otherwise acting in bad faith, dismissal of the action for failure to prosecute, with prejudice,
is proper. Cazes v. State, 980 S.W.2d 364, 365 (Tenn. 1998) (citing Williams v. State, 831
S.W.2d 281, 283 (Tenn. 1992)). “[W]hile trial courts have authority under Tenn. Code
Ann. § 40-30-115(a) to permit withdrawal [of the petition] without penalty, that statute
does not require courts to suffer interminable bad faith conduct.” Id. On appeal, the
        5
         For purposes of this analysis, “a post-conviction proceeding is a hybrid affair, involving an appeal
from a criminal prosecution which is considered under civil rules of procedure.” Watkins v. State, 903
S.W.2d 302, 305 (Tenn. 1995).


                                                   - 12 -
appellate court accords to the post-conviction court’s findings of fact the weight of a jury
verdict, and these findings are conclusive on appeal unless the evidence preponderates
against them. Henley v. State, 960 S.W.2d 572, 578-79 (Tenn. 1997). By contrast, the
post-conviction court’s conclusions of law receive no deference or presumption of
correctness on appeal. Fields v. State, 40 S.W.3d 450, 453 (Tenn. 2001). “When a
petitioner seeks and obtains the aid of counsel through court appointment, the petitioner
needs to understand that the right to make the large majority of the decisions relating to the
conduct of the case then rests with the attorney. The attorney ‘is in no way obligated to
comply with a petitioner’s demands to investigate or pursue unreasonable or frivolous
claims.’” Leslie, 36 S.W.3d at 38. Hence, a petitioner who abuses the post-conviction
process may be denied a remedy. Id. at 39 (citing Cazes v. State, 980 S.W.2d 364, 365
(Tenn. 1998)). A post-conviction court’s order dismissing a petition for post-conviction
relief without a hearing shall set forth the post-conviction court’s findings of fact. Reginald
McWilliams v. State, No. W2019-00935-CCA-R3-PC, 2020 WL 3410239, at *1 (Tenn.
Crim. App. June 19, 2020); Charles Ritter v. State, No. E2003-03016-CCA-R3-PC, 2004
WL 2309140, at *1 (Tenn. Crim. App. Oct. 14, 2004); Almeer Nance v. State, No. E2005-
02265-CCA-R3-PC, 2006 WL 1575110, at *1 (Tenn. Crim. App. June 9, 2006).

        The record shows the Petitioner filed his post-conviction petition in January 2015,
and it was dismissed without a hearing four years later in March 2019. During this time,
the Petitioner was appointed three different attorneys to represent him. First counsel, after
representing the Petitioner for nearly a year, was permitted to withdraw based on a break-
down in communication and threats to her safety. At the first court’s inquiry into her
motion, first counsel explained that the Petitioner was raising “everything” in his petition,
and she reminded the first court that at trial the victim and his grandmother had been
threatened not to show up. Second counsel, after representing the Petitioner for nearly two
years, withdrew from representation based on a change in employment. During second
counsel’s representation, the first court eventually admonished the Petitioner that the case
had been going on too long, and he had to proceed. The State also orally moved to dismiss.
Shortly thereafter, the Petitioner claimed a “conflict of interest” with the first court, and
the first court agreed and recused itself after presiding over the matter for over two years.

       The second court also granted the Petitioner multiple continuances and presided
over the matter for nearly two years. At his second request for continuance, third counsel
advised the court that the Petitioner had “problems with his petition,” that the Petitioner
had not communicated to third counsel what those “problems” were, and that the Petitioner
was “still working on it.” Faced with a fourth request for a continuance, the second court
admonished the Petitioner that if the petition did not proceed forward to an evidentiary
hearing on the next setting, it would be dismissed. At the sixth court setting, on March 22,
2019, third counsel asserted generally that the Petitioner had “some disagreements” with
him and that the Petitioner claimed third counsel had a “conflict.” After a full colloquy
                                            - 13 -
with the Petitioner, the second court granted the State’s renewed motion to dismiss for
failure to prosecute. The record fully supports the second court’s determination that the
Petitioner had abused the judicial process by engaging in purposeful delay and failure to
prosecute. The record evinces similarities in the difficulties expressed by each of the three
court-appointed counsel to represent the Petitioner. Each counsel’s attempt to proceed
forward with a hearing was frustrated by the Petitioner’s repeated refrain of adding
unspecified issues or witnesses. We additional note that the Petitioner refused to sign the
amended petition because he disagreed with it. A clear pattern also emerged showing that
after each court admonished the Petitioner that the petition would be dismissed if he did
not proceed forward, the Petitioner would then claim an unsubstantiated “conflict of
interest.” The Petitioner appeared to be laboring under two misconceptions: (1) that he
was entitled to counsel of his choice, and (2) that the time within which to litigate his claims
was without limit. Given the Petitioner’s pattern of behavior, even if the second court had
provided the Petitioner with a fourth attorney, there is nothing on this record to convince
us that the Petitioner would have adhered to the second court’s admonishments to proceed
with an evidentiary hearing. The gravity of a dismissal of a petition for post-conviction
relief for failure to prosecute is not lost on this court; however, “[n]o one, rich or poor, is
entitled to abuse the judicial process.” Green v. Carlson, 649 F.2d 285, 287 (5th Cir. 1981)
(internal citations omitted). “Flagrant abuse of the judicial process can enable one person
to preempt the use of judicial time that properly could be used to consider the meritorious
claims of other litigants.” Id. Because the second court did not act unreasonably,
arbitrarily, or unconscionably in dismissing the petition for post-conviction relief based on
an abuse of judicial process for failure to prosecute, we conclude the Petitioner is not
entitled to relief.

                                      CONCLUSION

       Based on the foregoing authorities and reasoning, we affirm the dismissal of the
petition for post-conviction relief.




                                               ____________________________________
                                               CAMILLE R. MCMULLEN, JUDGE




                                             - 14 -